Case: 18-11505      Document: 00515024907         Page: 1    Date Filed: 07/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-11505                             FILED
                                  Summary Calendar                        July 8, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
WILLIAM GALLAHER, II,

              Plaintiff - Appellant

v.

CITY OF MAYPEARL, TEXAS,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-1400


Before DAVIS, HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
       In this § 1983 suit, William Gallaher alleged that former City of
Maypearl (“City”) police officer Shahid Mohamad violated his rights under the
Fourth and Fourteenth Amendments by engaging in excessive force and false
arrest following a pullover of his vehicle on May 27, 2015. The plaintiff sued
both the City and Officer Mohamad. The City moved to dismiss under Federal



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11505     Document: 00515024907     Page: 2   Date Filed: 07/08/2019



                                  No. 18-11505
Rule of Civil Procedure 12(b)(6) for failure to state a claim, which the district
court granted. Gallaher later dismissed Officer Mohamad without prejudice
under Rule 41(a)(1). This appeal followed.
      Except in rare circumstances approved by the Supreme Court and as set
out in Rule 54(b) of the Federal Rules of Civil Procedure, we only have
jurisdiction to review final orders of the district court. In Ryan v. Occidental
Petroleum Corp., we held that when the district court dismisses certain claims
with prejudice and the plaintiff then voluntarily dismisses the remaining
claims without prejudice, we do not have appellate jurisdiction to review the
appeal. 577 F.2d 298, 301–02 (5th Cir. 1978). We reasoned that the judgment
was not final because the plaintiff did not face an adverse ruling on his entire
case in light of plaintiff’s voluntary dismissal of certain claims which formed
the bases of his complaint. Id.
      Ryan controls this case. Because plaintiff voluntarily dismissed his case
against Officer Mohamad without prejudice, plaintiff did not suffer an adverse
ruling as to this defendant and was entitled to pursue another action against
him. Thus, the judgment appealed from is not a final judgment, and we must
dismiss this appeal for lack of jurisdiction.
      APPEAL DISMISSED.




                                        2